Case: 12-10398       Document: 00512185728         Page: 1     Date Filed: 03/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 25, 2013

                                       No. 12-10398                        Lyle W. Cayce
                                                                                Clerk

CATHY BAILEY, Individually and as Representative of the Estate of Corey
Deon Bailey, deceased,

                                                  Plaintiff-Appellee
v.

JULIA QUIROGA; CRAIG ELLIOTT; TIMOTHY CLICK; DANIEL
MORENO; QUINTON LACY,

                                                  Defendants-Appellants



                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-865


Before REAVLEY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       This is an interlocutory appeal in which five individual Defendants who
were detention officers at the Dallas County Jail assert qualified immunity.
This court has no jurisdiction to review this kind of interlocutory appeal except
“to the extent that [the district court’s denial of summary judgment] turns on an
issue of law.” Kinney v. Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (quoting


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10398     Document: 00512185728      Page: 2    Date Filed: 03/25/2013



                                  No. 12-10398

Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct. 2806, 2817 (1985)) (en banc).
Defendants appeal the denial of their separate motions for summary judgment
on the ground that Plaintiff failed to prove that her son’s death resulted “directly
and only” from the use of excessive force. Because the answer to that question
of law determines the correctness of the judgment, we have jurisdiction of the
appeal.
      We have previously rejected Defendants’ interpretation of language
requiring that a victim’s injury resulted “directly and only” from the use of
excessive force. This language comes from our decision in Johnson v. Morel, 876
F.2d 477 (5th Cir. 1989) (en banc). In Mouille v. City of Live Oak, the defendants
argued that Johnson’s “directly and only” language “require[d] plaintiffs to
provide expert medical testimony showing that the plaintiff’s injury was caused
exclusively by the defendant’s conduct.” 918 F.2d 548, 553 (5th Cir. 1990)
(emphasis added).      We rejected that interpretation, stating that “[t]he
[directly-and-only] language quoted from Johnson cannot be isolated to create
a new and different rule of proof”—that is, above ordinary proof of causation. Id.
Accordingly, Mouille clarifies that Plaintiff in this case was not required to
present evidence that Defendants’ use of excessive force was the exclusive cause
of her son’s death; so long as the injury resulted from “clearly excessive and
objectively unreasonable” force, her claim is actionable. Id.
      Rejecting that issue appealed and having no jurisdiction to review the
existence or decision of factual issues, we affirm the judgment.
      AFFIRMED.




                                         2